Plaintiffs moved in the Union County Court for an order permitting an examination and inspection of the premises of the defendant, and the motion was denied in an order entered March 5, 1949. Defendant moved for dismissal of plaintiff's action, on the ground that the answers to defendant's interrogatories were not served by plaintiffs within 15 days after service upon them, as required by Rule 3:33. On this motion the court, on August 11, 1949, entered an order providing "That the above entitled action be dismissed, unless the plaintiff Susan E. Semenya serve upon defendant's counsel within 10 days from this date, answers to the defendant's interrogatories." On September 7, 1949, the plaintiffs filed a notice of appeal "from the denial of plaintiff's motion for inspection of the premises of the defendant and from the Order dated August 11, 1949."
The orders of March 5, 1949, and August 11, 1949, are interlocutory and do not fall within any class of interlocutory appeals permitted by the rules. See Rule 4:2-2. Even if the order of March 5, 1949, were appealable, this appeal would not be within time. Rules 1:2-5 and 4:2-5.
The appeal is dismissed.